Citation Nr: 0303151	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had recognized service from November 1941 to May 
1946.  The veteran was a prisoner of war (POW) from April 
1942 to September 1942.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO determined 
that while new and material evidence had been submitted to 
reopen the claim, service connection for cause of the 
veteran's death based on the merits was not warranted.

The Board previously considered this matter in its decision 
dated in May 1998.  The Board also denied the claim; however, 
the Board did not decide the case on the merits.  Rather, the 
Board found that the appellant had failed to present a well-
grounded claim.

The Board denied the appellant's motion for reconsideration 
in December 1998, and notified her of the same at that time.  

The Board considered the issue of clear and unmistakable 
error (CUE) in its decision dated in September 1999.  The 
Board determined that the May 1998 decision, wherein it found 
the claim to be not well-grounded, was supported by evidence 
then of record, and it was not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied; and that the Board's May 
1998 decision did not contain CUE.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, heightened VA's 
duty to assist the veteran.  Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.


FINDINGS OF FACT

1.  By decision in May 1998, the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death; in December 1998, the Board denied the appellant's 
motion for reconsideration of her claim of service connection 
for the cause of the veteran's death; and by decision on 
September 29, 1999, the Board determined that it's May 1998 
decision did not contain CUE.

2.  The evidence submitted since the Board's final May 1998 
decision is not cumulative of evidence already of record and 
it bears directly and substantially upon the specific matter 
under consideration.

3.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSIONS OF  LAW

1.  Evidence received since the final May 1998 determination 
wherein the Board denied entitlement to service connection 
for the cause of the veteran's death is new and material, and 
the appellant's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (2002).

2.  The illness or injury that caused the veteran's death was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In August 1971, the veteran filed a claim of service 
connection for chronic malnutrition, chronic malaria, 
rheumatism, avitaminosis, and chronic dysentery.  The RO 
denied service connection in a December 1971 rating decision.  

In May 1985, the veteran requested that the RO reopen his 
claim.  In a rating decision dated in August 1985, the RO 
again denied service connection and informed the veteran of 
its determination in September 1985.  The veteran then died 
in October 1990.

In January 1997, the appellant, the veteran's spouse, filed a 
claim for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits.  The RO, in a rating decision 
dated in July 1997, denied the appellant's claim in its 
entirety and informed her of its determination the following 
month.

In her subsequent notice of disagreement (dated in September 
1997) and substantive appeal (dated in December 1997), the 
appellant qualified the issue on appeal as service connection 
for the cause of the veteran's death.  Therefore, the Board 
in May 1998 only considered that issue on appeal.  

The evidence which was of record at the time of the May 1998 
decision wherein the Board denied entitlement to service 
connection for the cause of the veteran's death is reported 
in pertinent part below.  

Clinical evidence of record consisted of the veteran's 
Affidavit for Philippine Army Personnel (Affidavit) (dated in 
February 1946); a Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement (dated in July 1946); two VA examinations 
(conducted in December 1971 and in July 1985); a VA Form 10-
0048 (Former POW Medical History), completed and submitted in 
connection with the veteran's May 1985 attempt to reopen his 
previously denied claim; and correspondence from the private 
physician who treated the veteran on the day that he died.

The veteran's Affidavit listed no reported pertinent 
illnesses incurred by him while in service.  Malaria was 
noted.  Beriberi and swelling of the legs and/or feet was 
indicated.  No incurred illnesses were reported on his Report 
of Physical Examination.  He met the standards for discharge.

VA examination in December 1971 showed that the veteran's 
complained of abdominal distress and pain in both elbows.  
Physical examination was negative regarding the skin, 
cardiovascular and respiratory systems.  The diagnoses were 
osteoarthritis of both elbows and parasitism, and it was 
noted that there was no evidence of chronic malnutrition, 
multiple vitamin deficiencies, or dysentery.

VA examination requested in July 1985 and completed in August 
1985 showed that the veteran complained of headaches and of 
continued pain in both elbows.  He reported a history of 
having had beriberi while a POW.  Physical examination 
revealed hypertensive cardiovascular disease.  Physical 
examination also revealed no current "disability" resulting 
from nutritional deficiencies, forced labor, or inhumane 
treatment while a POW.  

A corresponding chest x-ray study revealed an enlarged heart, 
mainly of the left ventricle.  Calcific densities were seen 
in the aortic knob.  The bony thorax and diaphragm showed no 
abnormality.  The impression was moderate cardiac 
enlargement, predominantly the left ventricle, with 
arteriosclerosis, thoracic aorta.  A contemporaneous psycho-
social examination noted that the veteran currently had 
swollen lower extremities.

The veteran indicated on the Former POW Medical History that 
he had beriberi while a POW and that he also experienced 
swelling in the joints while a POW.  He did not check off the 
boxes indicating that he had swelling of the legs and/or feet 
while a POW.

The veteran died in October 1990.  The official cause of 
death listed in the Autopsy Report, conducted by the Republic 
of the Philippines, Department of Justice, National Bureau of 
Investigation, Medico-Legal Division, was cardiac failure, 
secondary to coronary arteriosclerosis; chronic 
pyelonephritis, with benign nephrosclerosis, contributory.

The Autopsy Report, performed approximately two days after 
the veteran's death, revealed bilateral leg and pedal edema.  
It also revealed left ventricular hypertrophy of the heart.  
The coronary arteries showed arteriosclerosis at their 
proximal segments.  

The cause of death was determined to be cardiac failure, 
secondary to coronary arteriosclerosis; chronic 
pyelonephritis, with benign nephrosclerosis, contributory.  
The laboratory report found myocardial fibrosis with coronary 
sclerosis, benign nephrosclerosis, and portal cirrhosis.

A March 1997 correspondence from the physician who treated 
the veteran on the day that he died indicated that he was 
"suffering" from shock due to chest pain.  The physician's 
stated opinion was that he died of acute myocardial 
infarction.

The Board in May 1998 denied the appellant's claim for 
service connection for the cause of the veteran's death as 
being not well grounded.  The Board discussed that the 
veteran, in filling out the Former POW Medical History, 
denied ever having experienced swelling of the legs and/ or 
feet while in captivity, although he indicated swelling of 
the joints on the medical history form.  This, taken into 
consideration along with the fact that the service medical 
records did not indicate swelling of the legs and/or feet, 
lead the Board to find that there was no causal relationship 
between the cause of his death and events in service, 
including his time as a POW.  

Evidence associated with the claims file since the May 1998 
decision wherein the Board denied service connection for the 
cause of the veteran's death is reported in pertinent part 
below.

The appellant in August 1998 contended that the veteran had 
beriberi symptoms during his POW experience, which recurred 
thereafter, and that he had heart disease as shown at VA 
examination in 1985.  

The appellant filed a motion for reconsideration of the 
Board's May 1998 decision, and her motion was denied by the 
Board in December 1998.  

July 1998 affidavits from men who attested to being former 
prisoners of war with the veteran were received for the 
record in March 1999.  Therein, the affiants attested to 
seeing the veteran in service, during POW confinement, and 
that he had a painful condition of chills, fever, swelling of 
the legs and feet, an inability to stand due to extreme body 
weakness and bulging and swelling of the feet.  


Each affiant stated that they were later town mates with the 
veteran, and had occasion to remember each other and discuss 
their time in confinement as POW's.  

The Board denied the appellant's motion for CUE in a decision 
dated in September 1999.  Therein, the Board discussed the 
legal aspects of a CUE claim and determined that the moving 
party, the appellant in this case, had not set forth specific 
allegations of error, either of fact or law, in the May 1998 
decision by the Board; and the motion was denied.  There was 
no discussion of the facts of the underling claim of service 
connection for the cause of the veteran's death.  

In May 2000, the RO enclosed a Memorandum for the File.  The 
RO listed a summary paragraph on each of the two affiants of 
record, FB, and FT, and noted their VA claims numbers, their 
dates of active service, and verified that they were former 
POW's.  FB was a POW from April 1942 to August 1942, and FT 
was a POW from April 1942 to October 1942.  They were both 
confined at Camp O'Donnell, Capas Tarlac, where the veteran 
was also confined from April 1942 to September 1942.  

A Field Examination was conducted in October 2000 to 
determine validity of the evidence submitted by the veteran's 
surviving spouse in support of her claim for death benefits.  

The Field examiner commented that the case was developed on 
December 13, 2000, in Rizal, Nueva Ecija, Philippines.  The 
investigation disclosed relevant information regarding the 
veracity of the affidavits executed by affiants FB, and FT.  
Each affiant was interviewed in their respective abode.



The affiants, FB, and FT, with ages 82 and 84, respectively, 
were both in receipt of VA benefits.  Each was interviewed in 
his respective abode, and both of them confirmed having 
signed their respective affidavits dated in July 1998.  Both 
witnesses likewise confirmed having personally seen the 
veteran in Camp O'Donnell, Capas, Tarlac, during their 
captivity.  

Affiant FT sad that he saw the veteran suffering from fever 
and swelling of feet and legs and affiant FB said that he saw 
the veteran twice lying in the grounds of the camp due to 
extreme body weakness and swelling of the feet.  Affiant FB 
clarified that he was then on duty on burial detail and on 
two occasions he had opportunity to pass by the location of 
the veteran and had a chance to talk with him for a few 
moments.  It was at that time that he observed the physical 
condition of the veteran.  Both affiants declared not having 
any blood relationship with the veteran and that they had 
executed their respective affidavits only to tell the truth 
and with no monetary consideration involved.  

The Field Examiner noted that the witnesses/affiants appeared 
to be honest and reliable.  Under "recommendation," the 
Field Examiner indicated "none."  


Criteria

Finality and Materiality

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).




When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; 



(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).




General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in,. or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Notwithstanding the foregoing, 
service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disability or injury.  38 C.F.R. § 3.310(a) 
(2002).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993); 
and Allen v. Brown, 7 Vet. App. 439 (1995).

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, the diseases 
listed at 38 C.F.R. § 3.309(c) shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  (For purposes of this 
section, the term (beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.)  38 C.F.R. § 3.309(c).


Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connected claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).

The service-connected disability will be considered a 
contributory cause of dearth when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2002).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.

In this situation, however, it would not generally be 
reasonable to hold that  service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of such a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  



However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the Department, 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001); 38 C.F.R. § 3.159.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The RO considered the appellant's letter filed in February 
1999, at the time that her CUE claim was pending before the 
Board, as her reopened claim of entitlement to service 
connection for the cause of the veteran's death. Thereafter, 
in March 2000, the RO sent the appellant a letter briefly 
explaining that new and material evidence was required to 
reopen her claim for death benefits.  

In October 2000, the RO further assisted in the development 
of the claim by executing a Field Examination, wherein the 
affiants of record were interviewed, and a Field Examination 
report is of record.   

On January 26, 2001, the RO sent the appellant a letter 
explaining the VCAA and how that new law affected her claim 
for dependency and indemnity compensation (DIC) benefits.  

The RO noted that it already had in its possession the lay 
affidavits from FB and FT, and requested competent medical or 
lay evidence showing that the illness causing the veteran's 
death had its onset during active military service, or that 
it may be directly related to a disease, injury or event that 
occurred in service.  The letter further explained what was 
necessary to substantiate the claim and how the appellant 
could assist with such development.  

In this case, VA has clearly satisfied its duty to notify.  
Quartuccio v. Principi, 16  Vet. App. 183 (2002) (holding 
that section 5103(a), as amended by VCAA, and § 3.159(b), as 
recently amended, require VA to inform claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so).

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence.  The veteran's 
service medical records are in the claims file, as is a POW 
examination, and medical records from the veteran's private 
and VA treatment before his death.  Terminal records, 
including an autopsy report, are also of record.  The 
veteran's status as a former POW is established and is not a 
point of contention in this case.  

Development for a VA medical opinion in this case is 
unnecessary.   The Board finds that the competent evidence is 
sufficient to render a decision in this matter and that there 
is no information or evidence that an event, injury, or 
disease in service (or presumptive disease) is associated 
with the veteran's death.   See 38 C.F.R. § 3.159(c)(4) 
(2002).

The VCAA development letter sent by the RO in January 2001, 
as well as the RO's Field Examination and subsequent actions, 
demonstrated the RO's development of the claim pursuant to 
the new duty to assist criteria.  

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


New and Material

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  

The final May 1998 decision establishes the Board denied the 
cause of death claim on the basis that the claim was not well 
grounded.  As stated in the factual background section above, 
the Board discussed the lack of evidence showing inservice 
localized edema, including during incarceration.  In its 
decision, the Board stated that "[a]bsent evidence of a 
history of localized edema of the feet, ankles, or legs while 
the veteran was in captivity, the Board cannot conclude that 
a well grounded claim of entitlement to service connection 
for the cause of the veteran's death has been presented."  

The evidence added to the claims folder since the Board's 
denial includes the affiant statements from FB and FT, a 
field examination to test the validity of those statements, 
contentions from the appellant, and her failed attempts to 
have the Board reconsider her claim on the basis of 
reconsideration and CUE.  She also submitted duplicative 
copies of evidence before the Board in May 1998.  Neither of 
the affiant's statements were before the Board in May 1998, 
or subsequently, until now.  

The affiants statements of record, and corresponding Field 
Examination with verification that each of the affiants were 
POW's in captivity at the same time as the veteran, are 
probative and sufficient to reopen the claim, with an 
indication of the possibility that the veteran may have had 
localized edema in service.  

That is, this evidence is new as it was not previously of 
record.  Moreover, it is material as it contributes to a more 
complete picture of the symptoms the veteran may have 
exhibited while in captivity in service, symptoms not 
evidenced in the record until now.  Thus, the reopening 
requirements of 38 U.S.C.A. § 5108 have been met, and the 
claim must be reopened and considered on the merits.  


Cause of Death
  
Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Prior to the veteran's death, service connection was not in 
effect for any disability.  Heart disease was not shown to be 
present during service or within one year following the 
veteran's separation from service.  There is also no medical 
evidence which associates the veteran's heart disease with 
his military service, warranting service connection under the 
provisions of 38 C.F.R. § 3.303.  

At this juncture, the appellant is primarily claiming that 
the veteran may have had had heart disease as a result of his 
POW service.  In that regard, service connection may also be 
established for certain diseases specific to former prisoners 
of war, including beriberi and beriberi heart disease.  
38 C.F.R. § 3.309(c).  For purposes of application, beriberi 
heart disease includes ischemic heart disease in former 
prisoners of war who experienced localized edema during 
captivity.  Id.  

Diagnoses and treatment leading up to the veteran's death 
were significant for hypertension cardiovascular disease 
being shown on VA examination in August 1985.  Most important 
to this case, is that the veteran reported a history of 
beriberi while a POW, on a Former POW Medical History in July 
1985 and at VA examination thereafter.  He subsequently died 
of coronary arteriosclerosis (ischemic heart disease).  
Application of the provisions of 38 C.F.R. § 3.309(c) 
specifically requires a history of localized edema of the 
feet, ankles, or legs. However, the Former POW Medical 
History and VA examination in August 1985 neither suggests 
nor supports that he experienced localized edema while in 
captivity.  

In filling out the Former POW Medical History, done in 1985 
in connection with his claim of service connection for 
chronic malnutrition, multiple vitamin deficiencies, and 
dysentery, the veteran denied that he had ever experienced 
swelling of the legs and/or feet while in captivity, albeit 
that he did indicate having swelling of the joints on the 
medical history form.  Nor do his service medical records 
indicate, note, or report swelling of the legs/and or feet.  

Following an extensive analysis by the Board in its May 1998 
decision, indicating that it was necessary for her to show 
that the veteran had localized edema of the feet, ankles or 
legs in service, the appellant subsequently submitted lay 
affidavits attesting to same from former comrades who were 
also POW's at the time the veteran was in captivity. The 
affidavit evidence provided by the appellant after she 
realized that localized edema was necessary in order for VA 
death benefits to be awarded was sufficient to reopen her 
prior finally denied claim; but it is not sufficient to award 
death benefits for the cause of the veteran's death.    

Even though the Field Examination revealed that the witnesses 
were credible affiants, their statements, nonetheless, were 
made 56 years after the fact and do not refute the veteran's 
own declarations in July 1985 that he only suffered from 
beriberi and swelling of the joints, not of the feet and 
legs.  Moreover, the evidentiary record associated with the 
veteran's service and thereafter is similarly nonsupportive.  
Medical examinations in service, following service, and for 
many years post service are negative for any finding of 
cardiovascular disease, muchless localized edema of the feet 
and legs, a disorder not shown by the evidence of record and 
denied by the veteran as having been present when he was 
incarcerated as a POW.

The Board therefore finds that the competent evidence 
establishes the veteran died in October 1990, principally due 
to cardiac failure, secondary to coronary arteriosclerosis; 
chronic pyelonephritis, with benign nephrosclerosis, 
contributory.  

None of the foregoing disorders were shown during service or 
for many years thereafter, muchless to a compensable degree 
during the first post service year.  No competent evidence 
has been presented linking the veteran's death from cardiac 
failure, etc., to service on any basis or to any incident 
therein.  

That is, the appellant's medical opinion as to the cause of 
death and as to the etiology of the veteran's disorders 
cannot be considered competent evidence, as they are 
questions requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Likewise, the lay 
affiants in this case are competent to attest to what they 
remember seeing 56 years ago, but they are not qualified to 
determine the veteran's cause of death.  Id. 

Similarly, the Board cannot supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is granted to this 
extent only.  

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

